Case 2:19-cv-02505-MWF-GJS Document 60 Filed 05/15/20 Page 1 of 1 Page ID #:891



  1
  2
  3                                                                          JS-6
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT

  9                        CENTRAL DISTRICT OF CALIFORNIA

 10
 11   COBY MORALES, individually, and on           Case No.: 2:19-cv-02505-MWF (GJSx)
      behalf of other members of the general
 12   public similarly situated,                   Hon. Michael W. Fitzgerald

 13                Plaintiff,                      ORDER GRANTING THE PARTIES’
                                                   STIPULATION TO REMAND
 14         vs.

 15   PASCHEN MANAGEMENT
      CORPORATION, a California
 16   corporation; MCDONALD’S USA
      LLC, a Delaware limited liability
 17   company; and DOES 1 through 10,
      inclusive,
 18                Defendants.
 19
 20         Based on the Parties’ stipulation and good cause appearing therefore, the Court
 21   orders this matter shall be remanded to the Superior Court for the County of Ventura.
 22
 23         IT IS SO ORDERED.
 24
 25   Dated: May 15, 2020
 26                                              Michael W. Fitzgerald
                                                 United States District Judge
 27
 28

              ORDER GRANTING STIPULATION TO REMAND CASE TO THE VENTURA COUNTY SUPERIOR COURT
